UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) March 24, 2011 PARADIGM HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 000-09154 38-3813367 (State or other jurisdiction of (Commission File No.) (I.R.S. Employer incorporation or organization) Identification No.) 9715 Key West Avenue, 3rd Floor, Rockville, Maryland (Address of principal executive offices) (Zip Code) (301) 468-1200 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On March 24, 2011, Paradigm Holdings, Inc. issued a press release reporting its results for the fourth fiscal quarter and fiscal year ended December 31, 2010. The press release is furnished herewith as Exhibit 99.1 and is incorporated herein by reference. This information shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, and it shall not be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly set forth by specific reference in such filing. Item 9.01. Financial Statements and Exhibits. (a) Not applicable (b) Not applicable (c) Not applicable (d) Exhibits. 99.1 Press Release of Paradigm Holdings, Inc. dated March 24, 2011. - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PARADIGM HOLDINGS, INC. By: /s/Richard Sawchak Richard Sawchak Chief Financial Officer Date: March 24, 2011 - 3 - EXHIBIT INDEX Exhibit No. Description Exhibit 99.1 Press Release of Paradigm Holdings, Inc. dated March 24, 2011 - 4 -
